IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                     NO. PD-0861-20


                                THE STATE OF TEXAS

                                             v.

                          JASON DEAN HUNTER, Appellee


            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE THIRD COURT OF APPEALS
                            COMAL COUNTY


       RICHARDSON, J., filed a concurring opinion.


                               CONCURRING OPINION

       I concur in this Court’s decision to deny review in this case. To date, thirteen

judges have reviewed this case, eleven have concluded that the conduct in question does

not constitute a crime under Texas law, and only one has written a dissenting opinion

trying to explain why the overwhelming number of judges in this case got it wrong. The

unanimous decision written by former Chief Justice Rose affirming the trial court’s

decision was a thorough and detailed analysis of the difficult legal issues presented in this
                                                                                          2

case. Presiding Judge Keller’s concurring opinion in this Court’s decision to deny review

also contains a detailed analysis addressing the legal issues presented. The dissent relies

heavily on this Court’s opinion in Baumgart to justify granting review in this case. It is

important to note that as this case has progressed through the courts, not a single party or

judge has mentioned Baumgart. The great weight of the dissent’s argument to justify

granting review relies on Baumgart; however, the State’s silence on Baumgart is

deafening. Indeed, the first time Baumgart is raised on behalf of the State’s plea to grant

review is in the dissenting opinion; none of the parties have ever mentioned it.

       The judges on this Court author opinions – majority, concurring, and dissenting

opinions – that have long-term effects on the criminal justice system in our State. This

Court makes hard decisions on a regular basis. Last month, we denied relief in a case that

may result in a person’s execution and also granted actual innocence relief to a person

wrongfully convicted and imprisoned for years. Hard decisions come in many forms, but

we are required to follow the law as written. All of our decisions should reflect our

judicial oath to act impartially and to follow the law. We strive to do that, even though

the task may be difficult, and we may be personally conflicted about the outcome.

       I agree with Presiding Judge Keller when she states the Court of Appeals’

resolution was correct and is so obvious that we need not grant review. Because the law

on this issue is clear, I join Presiding Judge Keller’s opinion explaining why review is not

warranted.

FILED:        JUNE 16, 2021

PUBLISH